Case 6:21-cv-01233-CEM-EJK Document 1 Filed 07/29/21 Page 1 of 29 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION

  JOSEPH NEMCHIK and BRADLEY              CASE NO.: 6:21-cv-1233
  NEMCHIK
                                          COMPLAINT FOR DAMAGES
  PLAINTIFFS,
                                          DEMAND FOR JURY TRIAL
  v.

  DENNIS LEMMA, SEMINOLE
  COUNTY SHERIFF, in his Official
  Capacity; DEPUTY ERIK ARAGON-
  VELA, DEPUTY SCOT
  VANDERWEIDE, in their Individual
  Capacities,

  DEFENDANTS.




       COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL,
            INTRODUCITION, JURISDICTION, AND VENUE

         COMES NOW, Plaintiffs JOSEPH NEMCHIK (“MR. NEMCHIK, J.”)

 and BRADLEY NEMCHIK (“MR. NEMCHIK, B.”), collectively,

 (“PLAINTIFFS”), through undersigned counsel, sues jointly and severally

 DENNIS LEMMA (“SHERIFF LEMMA”), in his official capacity as Seminole

 County Sheriff, and Deputies ERIK ARAGON-VELA (DEPUTY ARAGON-

 VELA), SCOT VANDERWEIDE (“DEPUTY VANDERWEIDE”), in their

 individual capacities; collectively, (“DEFENDANTS”) and allege as follows:



                                      1
Case 6:21-cv-01233-CEM-EJK Document 1 Filed 07/29/21 Page 2 of 29 PageID 2




 1.     This is a civil rights action arising from egregious and unreasonable acts of

 police misconduct and excessive force committed by DEPUTY ARAGON-VELA,

 DEPUTY VANDERWEIDE, and the Seminole County Sherriff’s Department

 (“SCSD”).

 2.     Plaintiff, MR. NEMCHIK, J., the father of plaintiff MR. NEMCHIK, B., is

 a 61-year-old white male and seeks relief for DEFENDANTS violation of his

 rights secured by the Civil Rights Act of 1871, 42 U.S.C. § 1983 and 1988; and

 the Fourth Amendment of the United States Constitution, and for the rights

 secured under the laws and Constitution of the State of Florida.

 3.     Plaintiff, MR. NEMCHIK, B. is a 31-year-old white male, the son of

 Plaintiff MR. NEMCHIK, J., and seeks relief for DEFENDANTS violation of his

 rights secured by the Civil Rights Act of 1871, 42 U.S.C. § 1983 and 1988; and

 the Fourth Amendment of the United States Constitution, and for the rights

 secured under the laws and Constitution of the State of Florida.

 4.     PLAINTIFFS seek compensation for the unconstitutional and tortious

 conduct of DEPUTY ARAGON-VELA and DEPUTY VANDERWEIDE, who

 wrongfully detained, arrested and used excessive force against them.

 5.     This action makes issue and alleges violations of the United States

 Constitution including, but not limited to a violation of the Fourth Amendment,

 which makes illegal the unlawful arrest of persons without probable cause and the




                                        2
Case 6:21-cv-01233-CEM-EJK Document 1 Filed 07/29/21 Page 3 of 29 PageID 3




 unnecessary and excessive use of force against persons during their arrest.

 6.      This Honorable Court has original jurisdiction over this action and the

 parties named herein pursuant to the provisions of 42 U.S.C. §§ 1983 and 1988;

 the United States Constitution; the provisions in 28 U.S.C. §§1331 and 1343, et

 seq.; and the ancillary jurisdiction of this Court pursuant to 29 U.S.C § 1367 for all

 state law claims.

 7.      PLAINTIFFS further invoke the supplemental jurisdiction of this Court to

 adjudicate pendant state law claims pursuant to 28 U.S.C. § 1367.

 8.      Venue is proper in this district under 28 U.S.C. § 1391(b) in that all acts,

 omissions and practices described hereafter, giving rise to these claims all

 occurred in Seminole County, Florida, and within the jurisdiction of the United

 States District Court in and for the Middle District of Florida.

 9.      PLAINTIFFS claim for relief is predicated upon 42 U.S.C § 1983 and

 upon 42 U.S.C. § 1988, which authorizes the award of attorney’s fees and costs to

 a prevailing party in actions brought pursuant to 42 U.S.C. § 1983.

 10.     PLAINTIFFS claim for relief is also predicated upon State law for all

 claims arising from violations of State statutes and common law.

 11.     At all times material hereto, the acts, omissions, practices and other

 conduct of each defendant were committed under color of state or local law.

 12.     At all times material hereto, the acts, omissions, practices and other




                                         3
Case 6:21-cv-01233-CEM-EJK Document 1 Filed 07/29/21 Page 4 of 29 PageID 4




 conduct of DEPUTY ARAGON-VELA and DEPUTY VANDERWEIDE were

 committed within the course and scope of their employment for Defendant

 SHERIFF LEMMA.

                                NOTICE OF CLAIM

 13.     PLAINTIFFS, in furtherance of their state law causes of action, filed a

 timely Notice of Claim in accordance with Florida Statute § 768.28 against SCSD

 on or about December 16, 2019, and no action was taken on the claim within six

 months after it was filed.

 14.     PLAINTIFFS also filed Citizen Complaints with SCSD on or about

 February 27, 2019.

                                       PARTIES

 15.     At all times material hereto, PLAINTIFFS, were and currently are citizens

 of the United States, and at all times hereto, PLAINTIFFS were and currently are

 citizens of Seminole County, Florida. PLAINTIFFS have retained the services of

 undersigned counsel and are obligated to pay a reasonable attorney’s fee for such

 services in pursuing the claim.

 16.     At all times material hereto, Defendant SHERIFF LEMMA was and is a

 “person” subject to suit under 42 U.S.C. § 1983. Defendant SHERIFF LEMMA

 was and is the elected sheriff for the SCSD in Seminole County, Florida, and was

 at all times material hereto, acting in his official capacity. He was responsible for,




                                         4
Case 6:21-cv-01233-CEM-EJK Document 1 Filed 07/29/21 Page 5 of 29 PageID 5




 inter alia, the policies, procedures, and customs of the SCSD as the final

 policymaker. He was also responsible for training and supervising his deputies.

 Defendant SHERIFF LEMMA, through his deputies, employees and agents, was

 responsible for the proper and efficient enforcement of the laws regulations,

 policies, practices, and procedures of such political entity; the laws and regulations

 of the State of Florida; and the Constitution of the United States. At all times

 hereto, his agents, employees, and/or servants were acting within the course and

 scope of their agency, apparent agency, employment, and under color of law. He is

 sued in his official capacity.

 17.        At all times material hereto, Defendants DEPUTY ARAGON-VELA and

 DEPUTY VANDERWEIDE, were sheriff deputies with SCSD, under the

 supervision of Defendant SHERIFF LEMMA, acting within the course and scope

 of his employment and under color of the statutes, ordinances, regulations,

 policies, customs, and usages of the State of Florida and/or Seminole County,

 Florida. They are sued in their individual capacity.

             FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

 18.        On or about March 4, 2018, DEFENDANTS unlawfully detained and

 arrested PLAINTIFFS in violation of their Fourth Amendment constitutional right,

 and subsequently used unlawful and egregious force when making the unlawful

 arrests.




                                         5
Case 6:21-cv-01233-CEM-EJK Document 1 Filed 07/29/21 Page 6 of 29 PageID 6




 19.   On or about March 4, 2018, PLAINTIFFS were at Wekiva Island, a Florida

 corporation, located in Seminole County, FL.

 20.   PLAINTIFFS were celebrating the birthdays of a family member,

 ANDREW NEMCHICK (“MR. NEMCHIK, A.”), and a family friend, JACK

 MARTIN (“MR. MARTIN”).

 21.   There were approximately ten people in the party celebrating MR.

 NEMCHIK, A. and MR. MARTIN’s birthday.

 22.   While celebrating, and shortly after arriving at Wekiva Island, a Wekiva

 Island Manager, ALEC WOOD (“THE MANAGER”), asked a member of the

 PLAINTIFFS’ party, JACK MARTIN (“MR. MARTIN”), to leave the premises.

 23.   MR. MARTIN, PLAINTIFFS, and the rest of the party were confused

 about why MR. MARTIN had to leave.

 24.   Nonetheless, PLAINTIFFS and their party began to gather their belongings

 in order to leave the Wekiva Island premises.

 25.   THE MANAGER called law enforcement to request assistance in removing

 MR. MARTIN from the premises and asked them to write a trespass notice against

 MR. MARTIN warning him not to return to Wekiva Island premises.

 26.   SCSD deputies, DEPUTY ARAGON-VELA and DEPUTY DANIELLE

 CASSADY (DEPUTY CASSADY), arrived at the Wekiva Island premises, and

 after speaking with THE MANAGER, walked over to MR. MARTIN and the




                                       6
Case 6:21-cv-01233-CEM-EJK Document 1 Filed 07/29/21 Page 7 of 29 PageID 7




 other members of the party while they were gathering their belongings.

 27.    While DEPUTY ARAGON-VELA and DEPUTY CASSADY were

 speaking with MR. MARTIN, THE MANAGER alerted them that he would also

 like MR. NEMCHIK, J. removed and given a trespass notice to not return to

 Wekiva Island premises.

 28.    After MR. MARTIN and MR. NEMCHIK, J. packed their belongings and

 while they were walking to the parking lot to get in their vehicles and leave the

 premises, DEPUTY ARAGON-VELA and DEPUTY CASSADY told MR.

 MARTIN and MR. NEMCHIK, J. that they were going to receive a trespass notice

 to not return to Wekiva Island premises.

 29.    Without reasonable suspicion that they were violating or about to violate a

 criminal statute, DEPUTY ARAGON-VELA ordered MR. MARTIN and MR.

 NEMCHIK, J. to stop and identify themselves.

 30.    MR. NEMCHIK, J. did not want to stop and identify himself, but felt

 obligated to do so given the deputies aggressive and authoritative interaction with.

 31.    When MR. NEMCHIK, J. questioned the legal authority the deputies had to

 order him to identify himself, DEPUTY ARAGON-VELA became further

 enraged.

 32.    One of the deputies, either DEPUTY ARAGON-VELA or DEPUTY

 CASSADY, asked Mr. NEMCHIK, B. to get the other members of the party to




                                        7
Case 6:21-cv-01233-CEM-EJK Document 1 Filed 07/29/21 Page 8 of 29 PageID 8




 wait at their cars while they finished writing a trespass notice for MR. MARTIN

 and MR. NEMCHIK, J.

 33.    MR. NEMCHIK, B. complied and asked the other members of the party to

 go to their cars and wait until the deputies finished citing MR. MARTIN and MR.

 NEMCHIK, J.

 34.    While in the parking lot, more SCSD deputies arrived, including DEPUTY

 VANDERWEIDE and DEPUTY WILLIAM MORRIS (DEPUTY MORRIS).

 35.    After getting briefed on the situation by DEPUTY ARAGON-VELA,

 DEPUTY VANDERWEIDE immediately turned his attention to MR. NEMCHIK,

 J., and after engaging in a brief conversation with MR. NEMCHIK J., grabbed him

 by the arm and threw him against the hood of his car and attempted to place him

 under arrest.

 36.    While MR. NEMCHIK, B. and the rest of the party were walking to their

 cars, MR. NEMCHIK, B. saw DEPUTY VANDERWEIDE throwing his father,

 MR. NEMCHIK, J. against the patrol unit and out of fear for his father’s safety

 went over to stop DEPUTY VANDERWEIDE from physically assaulting his

 father any further.

 37.    Immediately upon MR. NEMCHIK, B. getting between DEPUTY

 VANDERWEIDE and MR. NEMCHIK J. to prevent further harm to his father,

 DEPUTY VANDERWEIDE grabbed MR. NEMCHIK, B. and attempted to pull




                                       8
Case 6:21-cv-01233-CEM-EJK Document 1 Filed 07/29/21 Page 9 of 29 PageID 9




 him to the ground. After unsuccessfully attempting to pull MR. NEMCHIK, B. to

 the ground, DEPUTY VANDERWEIDE grabbed MR. NEMCHIK, B. by the

 throat with his left hand, subsequently grabbed him by his hair with the same

 hand, and then pulled his taser out with his right hand while pressing the taser

 against MR. NEMCHIK, B.’s chest and shoulder.

 38.    After DEPUTY VANDERWEIDE pressed the taser into Mr. NEMCHIK,

 B’s chest and shoulder, MR. NEMCHIK, B. kneeled on both knees. DEPUTY

 VANDERWEDIE subsequently arrested him.

 39.    During the altercation between DEPUTY VANDERWEIDE and MR.

 NEMCHIK, B., DEPUTY ARAGON-VELA also attempted to place MR.

 NEMCHIK, J. under arrest. Without giving him any indication for why he was

 arresting him, DEPUTY ARAGON-VELA continued to grab and pull at MR.

 NEMCHIK, J.’s arm and eventually arrested him.

 40.    MR. NEMCHIK, J. was arrested and charged with Florida § 843.02

 “Resisting Officer Without Violence,” Fl. Stat. § 810.08(2)(A) “Trespass In

 Structure Or Conveyance,” and Fl. Stat. § 856.011 “Disorderly Intoxication.”

 41.    On March 29, 2018, The State of Florida prosecutor’s office dismissed each

 of these charges after presented them to the court and ultimately realizing they

 were meritless.

 42.    MR. NEMCHIK, B. was arrested and charged with Florida § 843.02




                                        9
Case 6:21-cv-01233-CEM-EJK Document 1 Filed 07/29/21 Page 10 of 29 PageID 10




   “Resisting Officer Without Violence,” and Florida § 784.07(2)(B) “Battery Upon

   A Law Enforcement Officer.”

   43.    On November 13, 2019, at a jury trial, MR. NEMCHIK, B. was found Not

   Guilty and acquitted on all charges.

   44.     PLAINTIFFS filed Citizen Complaints with SCSD on or about February

   27, 2019 complaining of the unlawful arrest and excessive force by DEPUTY

   ARAGON-VELA nor DEPUTY VANDERWEIDE.

   45.    PLAINTIFFS citizen complaints were not seriously investigated or

   adjudicated.

   46.    SHERIFF LEMMA and SCSD wrote in their response to PLAINTIFFS

   citizen complaints that the deputies were justified in their actions.

   47.    SHERIFF LEMMA and SCSD held neither DEPUTY ARAGON-VELA

   nor DEPUTY VANDERWEIDE accountable for their actions.

   48.    In addition to PLAINTIFFS bodily injuries, pain and suffering, mental

   anguish, loss of ability to enjoy life, and other injuries and losses, MR.

   NEMCHIK, J.’s employer had to rescind a significant promotion after his

   unlawful arrest due to his inability to pass a government security clearance with

   pending charges.

     COUNT I: CIVIL RIGHTS VIOLATIONS UNDER 42 U.S.C. § 1983
      (PLAINTIFFS FALSE ARREST AND IMPRISONMENT CLAIM
    AGAINST SHERIFF DENNIS LEMMA IN HIS OFFICIAL CAPACITY)




                                           10
Case 6:21-cv-01233-CEM-EJK Document 1 Filed 07/29/21 Page 11 of 29 PageID 11




   49.    PLAINTIFFS repeat and re-allege each and every allegation set forth above

   in paragraphs “1” through “45” inclusive with the same force and effect as if more

   fully set forth at length herein.

   50.    At all times material hereto, SHERIFF LEMMA, in his official capacity,

   was responsible for the training, policies, and procedures implemented within

   SCSD.

   51.    SHERIFF LEMMA maintained a deliberate indifference to unlawful

   detainments and arrest committed by his deputies at SCSD, specifically as it

   concerns the offense of trespassing.

   52.     It is clearly established law that an officer does not have the legal authority

   to conduct an investigatory stop or arrest for trespass unless the owner or his agent

   has first warned the individual.

   53.     It is clearly established law that a stop for the purpose of issuing a trespass

   warning is considered a consensual encounter, and an officer may not detain an

   individual for the purpose of issuing a written trespass warning absent a

   reasonable suspicion the individual has committed or is about to commit a crime.

   54.     It is clearly established law that in order to cite an individual for a

   violation of Florida Statute § 810.08(2)(A) “Trespass In Structure Or

   Conveyance,” an owner or their agent must first warn or give notice to the

   potential trespasser.




                                            11
Case 6:21-cv-01233-CEM-EJK Document 1 Filed 07/29/21 Page 12 of 29 PageID 12




   55.    SHERIFF LEMMA knew that there was a high likelihood that trespassing

   calls would cause confusion among his deputies and made a deliberate choice not

   to train his deputies in the appropriate way to respond to calls requesting

   assistance with removing persons off property and administering trespass notices.

   56.    Specifically, SHERIFF LEMMA knew that SCSD deputies needed training

   on whether they could detain a person while attempting to write a trespass notice

   against the person.

   57.    SHERIFF LEMMA knew that deputies would be confronted with daily

   calls from businesses and individuals requesting assistance with removing persons

   off of their property and giving those persons trespass notices, but SHERIFF

   LEMMA did not properly train deputies on the legal authority deputies had in

   these instances.

   58.    SHERIFF LEMMA’s deliberate indifference to the lack of training for

   trespass offenses has created a custom within SCSD in which unlawful arrests

   complaints/claims for trespass offenses are not seriously investigated or

   adjudicated and no disciplinary action is taken against the complained of deputies.

   59.    SHERIFF LEMMA has ratified this conduct by making a persistent failure

   to take disciplinary action against deputies who engage in unlawful arrest during

   alleged trespass offenses and thereby justifying their unlawful arrests.

   60.    SHERIFF LEMMA’s deliberate indifference to his deputies’ lack of




                                           12
Case 6:21-cv-01233-CEM-EJK Document 1 Filed 07/29/21 Page 13 of 29 PageID 13




   training in Fourth Amendment rights during trespassing situations, ratification of

   these unlawful arrests by not seriously investigating and adjudicated these claims

   or taking any disciplinary action, has resulted in a lack of adequate and reliable

   records of unlawful arrests, in general, to identify trends for training purposes and

   potential disciplinary actions.

   61.     SHERIFF LEMMA’s deliberate indifference to his deputies’ lack of

   training in Fourth Amendment rights in trespassing situations, ratification of these

   unlawful arrests by not seriously investigating and adjudicated these claims or

   taking any disciplinary action, has developed a custom at SCSD of allowing

   deputies to make unlawful arrests without fear of discipline.

   62.    As a direct, proximate and foreseeable result of DEPUTY ARAGON-

   VELA and DEPUTY VANDERWEIDE’s actions, PLAINTIFFS have suffered

   bodily injuries and resulting pain and suffering, mental anguish, loss of ability to

   enjoy life, costs and expenses of litigation, and other injuries and losses. These

   injuries and losses are permanent and continuing, and PLAINTIFF will suffer such

   losses in the future.

   63.    WHEREFORE, PLAINTIFFS pray that this Honorable Court grant the

   following relief on their civil rights claim brought pursuant to 42 U.S.C. § 1983

   and 1988:

   a.     Judgement for compensatory damages against SHERIFF LEMMA;




                                           13
Case 6:21-cv-01233-CEM-EJK Document 1 Filed 07/29/21 Page 14 of 29 PageID 14




   b.       Judgment for attorney’s fees pursuant to 42 U.S.C. § 1988, together with

   the costs and expenses of this civil rights action;

   c.       Judgement for pre-judgment interest on all economic losses; and pre-

   judgment interest on attorney’s fees for delay in payment;

   d.       A trial by jury on all issues so triable; and

   e.       Such other and further relief this Court may deem just, proper, and

   appropriate.

     COUNT II: CIVIL RIGHTS VIOLATIONS UNDER 42 U.S.C. § 1983
      (PLAINTIFFS FALSE ARREST AND IMPRISONMENT CLAIM
   AGAINST DEPUTY ARAGON-VELA AND DEPUTY VANDERWEIDE IN
                  THEIR INDIVIDUAL CAPACITY)

   64.       PLAINTIFF repeats and re-alleges each and every allegation set forth

   above in paragraphs “1” through “45” and “49” through “51” inclusive with the

   same force and effect as if more fully set forth at length herein.

   65.       At all times material hereto, DEPUTY ARAGON-VELA and DEPUTY

   VANDERWEIDE had a legal duty not to seize or arrest citizens without probable

   cause.

   66.       On or about March 4, 2018, DEPUTY ARAGON-VELA and DEPUTY

   VANDERWEIDE were acting within the course and scope of their employment,

   falsely arrested and imprisoned PLAINTIFFS, all in bad faith, or with malicious

   purpose, or in a manner exhibiting wanton and willful disregard of human rights,

   safety or property, when in fact, PLAINTIFFS had committed no crime, nor



                                              14
Case 6:21-cv-01233-CEM-EJK Document 1 Filed 07/29/21 Page 15 of 29 PageID 15




   broken any law and said detention, arrest and imprisonment was without probable

   cause.

   67.      By their actions, DEPUTY ARAGON-VELA and DEPUTY

   VANDERWEIDE deprived PLAINTIFFS of the clearly established right to be

   free from false arrest without probable cause, and false imprisonment, in violation

   of his rights under the Fourth Amendment to the United States Constitution.

   68.      As a direct, proximate and foreseeable result of DEPUTY ARAGON-

   VELA and DEPUTY VANDERWEIDE’s actions, PLAINTIFFS have suffered

   bodily injuries and resulting pain and suffering, mental anguish, loss of ability to

   enjoy life, costs and expenses of litigation, and other injuries and losses. These

   injuries and losses are permanent and continuing, and PLAINTIFF will suffer such

   losses in the future.

   69.      WHEREFORE, PLAINTIFFS pray that this Honorable Court grant the

   following relief on their civil rights claim brought pursuant to 42 U.S.C. § 1983

   and 1988:

   a.       Judgement for compensatory damages against DEPUTY ARAGON-

   VELA and DEPUTY VANDERWEIDE;

   b.       Judgement for punitive damages against DEPUTY ARAGON-VELA and

   DEPUTY VANDERWEIDE;

   c.       Judgment for attorney’s fees pursuant to 42 U.S.C. § 1988, together with




                                           15
Case 6:21-cv-01233-CEM-EJK Document 1 Filed 07/29/21 Page 16 of 29 PageID 16




   the costs and expenses of this civil rights action;

   d.       Judgement for pre-judgment interest on all economic losses; and pre-

   judgment interest on attorney’s fees for delay in payment;

   e.       A trial by jury on all issues so triable; and

   f.       Such other and further relief this Court may deem just, proper, and

   appropriate.

         COUNT III: CIVIL RIGHTS VIOLATIONS UNDER 42 U.S.C. § 1983
          (PLAINTIFFS EXCESSIVE FORCE CLAIM AGAINST SHERIFF
                    LEMMA, IN HIS OFFICIAL CAPACITY)

   70.     PLAINTIFFS repeat and re-allege each and every allegation set forth above

   in paragraphs “1” through “45” and “49” through “51” inclusive with the same

   force and effect as if more fully set forth at length herein.

   71.      At all times material hereto, SHERIFF LEMMA, in his official capacity,

   was responsible for the training, policies, and procedures implemented within

   SCSD.

   72.     SHERIFF LEMMA maintained a deliberate indifference to unlawful and

   excessive force committed by his deputies at SCSD, specifically as it pertains to

   detainments and arrests for alleged nonviolent offenses.

   73.     Specifically, SHERIFF LEMMA knew that SCSD deputies needed training

   on deescalating citizen interactions specifically when police have no reasonable

   suspicion to detain or no probable cause to arrest.




                                             16
Case 6:21-cv-01233-CEM-EJK Document 1 Filed 07/29/21 Page 17 of 29 PageID 17




   74.    SHERIFF LEMMA knew that deputies would have daily interactions with

   citizens in situations where they had no reasonable suspicion to detain and no

   probable cause to arrest, but SHERIFF LEMMA did not properly train deputies on

   how to deescalate those situations and avoid using excessive force.

   75.    SHERIFF LEMMA’s deliberate indifference to the lack of training for

   deputies to avoid using excessive force in situations where they had no reasonable

   suspicion to detain and no probable cause to arrest created a custom within SCSD

   in which excessive force complaints in those situations are not seriously

   investigated or adjudicated and no disciplinary action is taken against the deputies.

   76.    SHERIFF LEMMA has ratified this conduct by making a persistent failure

   to take disciplinary action against deputies who engage in excessive force in

   situations where they had no reasonable suspicion to detain and no probable cause

   to arrest.

   77.    SHERIFF LEMMA’s deliberate indifference to his deputies’ lack of

   training for deputies to avoid using excessive force in situations where they had no

   reasonable suspicion to detain and no probable cause to arrest, ratification of these

   excessive force incidents by not seriously investigating and adjudicated these

   claims or taking any disciplinary action, has resulted in a lack of adequate and

   reliable records of unlawful arrests, in general, to identify trends for training

   purposes and potential disciplinary actions.




                                            17
Case 6:21-cv-01233-CEM-EJK Document 1 Filed 07/29/21 Page 18 of 29 PageID 18




   78.     SHERIFF LEMMA’s deliberate indifference to his deputies’ lack of

   training for deputies to avoid using excessive force in situations where they had no

   reasonable suspicion to detain and no probable cause to arrest, ratification of these

   excessive force incidents by not seriously investigating and adjudicated these

   claims or taking any disciplinary action, has developed a custom at SCSD of

   allowing deputies to use excessive force in these situations without fear of

   discipline.

   79.     As a direct, proximate and foreseeable result of SHERIFF LEMMA’s

   actions, PLAINTIFFS have suffered bodily injuries and resulting pain and

   suffering, mental anguish, loss of ability to enjoy life, costs and expenses of

   litigation, and other injuries and losses. These injuries and losses are permanent

   and continuing, and PLAINTIFF will suffer such losses in the future.

   80.     WHEREFORE, PLAINTIFFS pray that this Honorable Court grant the

   following relief on their civil rights claim brought pursuant to 42 U.S.C. § 1983

   and 1988:

   a.      Judgement for compensatory damages against SHERIFF LEMMA;

   b.      Judgment for attorney’s fees pursuant to 42 U.S.C. § 1988, together with

   the costs and expenses of this civil rights action;

   c.      Judgement for pre-judgment interest on all economic losses; and pre-

   judgment interest on attorney’s fees for delay in payment;




                                           18
Case 6:21-cv-01233-CEM-EJK Document 1 Filed 07/29/21 Page 19 of 29 PageID 19




   d.       A trial by jury on all issues so triable; and

   e.       Such other and further relief this Court may deem just, proper, and

   appropriate.

         COUNT IV: CIVIL RIGHTS VIOLATIONS UNDER 42 U.S.C. § 1983
          (PLAINTIFFS EXCESSIVE FORCE CLAIM AGAINST DEPUTY
            ARAGON-VELA AND DEPUTY VANDERWEIDE, IN THEIR
                          INDIVIDUAL CAPACITY)

   81.     PLAINTIFFS repeat and re-allege each and every allegation set forth above

   in paragraphs “1” through “45” and “49” through “51” inclusive with the same

   force and effect as if more fully set forth at length herein.

   82.      At all times material hereto, DEPUTY ARAGON-VELAN and DEPUTY

   VANDERWEIDE had a legal duty to use only that amount and degree of force in

   the apprehension of suspects as was reasonable under the circumstances, for

   proper and efficient arrest, supervision, and control of such persons.

   83.      PLAINTIFFS posed no threat to DEPUTY ARAGON-VELAN and

   DEPUTY VANDERWEIDE or others.

   84.      DEPUTY ARAGON-VELA used undue violence against MR.

   NEMCHIK, J. without legal right to use any force against him, as there were no

   lawful grounds for arrest under the circumstances.

   85.      DEPUTY VANDERWEIDE used undue violence against MR.

   NEMCHIK, B. without legal right to use any force against him, as there were no

   lawful grounds for arrest under the circumstances.



                                             19
Case 6:21-cv-01233-CEM-EJK Document 1 Filed 07/29/21 Page 20 of 29 PageID 20




   86.     By their actions, DEPUTY ARAGON-VELAN and DEPUTY

   VANDERWEIDE deprived PLAINTIFFS of the clearly established right to be

   free from force, which was unreasonable and excessive under the circumstances,

   in violation of PLAINTIFFS rights under the Fourth Amendment to the United

   States Constitution.

   87.     As a direct, proximate and foreseeable result of SHERIFF LEMMA’s

   actions, PLAINTIFFS have suffered bodily injuries and resulting pain and

   suffering, mental anguish, loss of ability to enjoy life, costs and expenses of

   litigation, and other injuries and losses. These injuries and losses are permanent

   and continuing, and PLAINTIFF will suffer such losses in the future.

   88.     WHEREFORE, PLAINTIFFS pray that this Honorable Court grant the

   following relief on their civil rights claim brought pursuant to 42 U.S.C. § 1983

   and 1988:

   a.      Judgement for compensatory damages against DEPUTY ARAGON-

   VELA and DEPUTY VANDERWEIDE;

   b.      Judgement for punitive damages against DEPUTY ARAGON-VELA and

   DEPUTY VANDERWEIDE;

   c.      Judgment for attorney’s fees pursuant to 42 U.S.C. § 1988, together with

   the costs and expenses of this civil rights action;

   d.      Judgement for pre-judgment interest on all economic losses; and pre-




                                           20
Case 6:21-cv-01233-CEM-EJK Document 1 Filed 07/29/21 Page 21 of 29 PageID 21




   judgment interest on attorney’s fees for delay in payment;

   e.      A trial by jury on all issues so triable; and

   f.      Such other and further relief this Court may deem just, proper, and

   appropriate.

         COUNT V: CIVIL RIGHTS VIOLATIONS UNDER 42 U.S.C. § 1983
           (PLAINTIFFS MALICIOUS PROSECUTION AGAINST ALL
                             DEFENDANTS)

   89.     PLAINTIFFS repeat and re-allege each and every allegation set forth above

   in paragraphs “1” through “45” and “49” through “51” inclusive with the same

   force and effect as if more fully set forth at length herein.

   90.     DEFENDANTS commenced criminal proceedings against PLAINTIFFS.

   91.     DEFENDANTS caused the original proceeding against PLAINTIFFS by

           arresting PLAINTIFFS without probable cause contrary to the Fourth

           Amendment of the U.S. Constitution.

   92.     PLAINTIFFS criminal proceedings resulted in a bona fide termination in

           favor of the PLAINTIFFS.

   93.     DEFENDANTS lacked probable cause to arrest PLAINTIFFS.

   94.     DEFENDANTS knew they lacked probable cause for the arrest and

           continued to move forward with the PLAINTIFFS criminal proceedings.

   95.     As a direct, proximate, and foreseeable result of DEFENDANTS actions,

   PLAINTIFFS suffered constitutional deprivations, bodily injuries, and resulting




                                            21
Case 6:21-cv-01233-CEM-EJK Document 1 Filed 07/29/21 Page 22 of 29 PageID 22




   pain and suffering, mental anguish, loss of ability to enjoy life, loss of potential

   earning, public humiliation, and other injuries relating to this incident. These

   injuries and losses are permanent and continuing, and Plaintiff will suffer such

   losses in the future.

   96.     WHEREFORE, PLAINTIFFS pray that this Honorable Court grant the

   following relief:

   a.      Judgement for compensatory damages against DEFENDANTS;

   b.      Judgment for attorney’s fees together with the costs and expenses of this

   civil rights action;

   c.      Judgement for pre-judgment interest on all economic losses; and pre-

   judgment interest on attorney’s fees for delay in payment;

   d.      A trial by jury on all issues so triable; and

   e.      Such other and further relief this Court may deem just, proper, and

   appropriate.

    COUNT VI: STATE TORT CLAIM AGAINST ALL DEFENDANTS FOR
                           ASSAULT

   97.    PLAINTIFFS repeat and re-allege each and every allegation set forth above

   in paragraphs “1” through “45” and “49” through “51” inclusive with the same

   force and effect as if more fully set forth at length herein.

   98.     DEPUTY ARAGON-VELA and DEPUTY VANDERWEIDE made an

   intentional, unlawful offer of corporal injury to PLAINTIFFS by force, or force



                                            22
Case 6:21-cv-01233-CEM-EJK Document 1 Filed 07/29/21 Page 23 of 29 PageID 23




   unlawfully directed towards PLAINTIFFS’ person.

   99.        DEPUTY ARAGON-VELA and DEPUTY VANDERWEIDE actions

   created a fear of imminent peril; and

   100.       DEPUTY ARAGON-VELA and DEPUTY VANDERWEIDE had the

   apparent present ability to effectuate the attempted action.

   101.       DEPUTY ARAGON-VELA and DEPUTY VANDERWEIDE assaulted

   PLAINTIFFS during the scope of their employment with SCSD. DEPUTY

   ARAGON-VELA and DEPUTY VANDERWEIDE are employed by SCSD and

   were acting in the course and scope of their employment when the battery

   happened. As such, their employer, SHERIFF LEMMA, is responsible for their

   actions.

   102.       As a direct, proximate, and foreseeable result of DEPUTY ARAGON-

   VELA and DEPUTY VANDERWEIDE’s actions, PLAINTIFFS suffered

   constitutional deprivations, bodily injuries, and resulting pain and suffering,

   mental anguish, loss of ability to enjoy life, loss of potential earning, public

   humiliation, and other injuries relating to this incident. These injuries and losses

   are permanent and continuing, and Plaintiff will suffer such losses in the future.

   103.       WHEREFORE, PLAINTIFFS pray that this Honorable Court grant the

   following relief on their civil rights claim brought pursuant to 42 U.S.C. § 1983

   and 1988:




                                           23
Case 6:21-cv-01233-CEM-EJK Document 1 Filed 07/29/21 Page 24 of 29 PageID 24




   a.      Judgement for compensatory damages against DEFENDANTS;

   b.      Judgment for attorney’s fees together with the costs and expenses of this

   civil rights action;

   c.      Judgement for pre-judgment interest on all economic losses; and pre-

   judgment interest on attorney’s fees for delay in payment;

   d.      A trial by jury on all issues so triable; and

   e.      Such other and further relief this Court may deem just, proper, and

   appropriate.

    COUNT VII: STATE TORT CLAIM AGAINST ALL DEFENDANTS FOR
                            BATTERY

   104.   PLAINTIFFS repeat and re-allege each and every allegation set forth above

   in paragraphs “1” through “45” and “49” through “51” inclusive with the same

   force and effect as if more fully set forth at length herein.

   105.    DEPUTY ARAGON-VELA and DEPUTY VANDERWEIDE committed

   acts intending to cause harmful or offensive contact with PLAINTIFFS or causing

   PLAINTIFFS to be in imminent apprehension of such contact;

   106.    DEPUTY ARAGON-VELA and DEPUTY VANDERWEIDE made

   offensive contact with PLAINTIFFS.

   107.    DEPUTY ARAGON-VELA and DEPUTY VANDERWEIDE battered

   PLAINTIFFS during the scope of their employment with SCSD. DEPUTY

   ARAGON-VELA and DEPUTY VANDERWEIDE are employed by SCSD and



                                            24
Case 6:21-cv-01233-CEM-EJK Document 1 Filed 07/29/21 Page 25 of 29 PageID 25




   were acting in the course and scope of their employment when the battery

   happened. As such, their employer, SHERIFF LEMMA, is responsible for their

   actions.

   108.       As a direct, proximate, and foreseeable result of DEPUTY ARAGON-

   VELA and DEPUTY VANDERWEIDE’s actions, PLAINTIFFS suffered

   constitutional deprivations, bodily injuries, and resulting pain and suffering,

   mental anguish, loss of ability to enjoy life, loss of potential earning, public

   humiliation, and other injuries relating to this incident. These injuries and losses

   are permanent and continuing, and Plaintiff will suffer such losses in the future.

   109.       WHEREFORE, PLAINTIFFS pray that this Honorable Court grant the

   following relief on their civil rights claim brought pursuant to 42 U.S.C. § 1983

   and 1988:

   a.         Judgement for compensatory damages against DEFENDANTS;

   b.         Judgment for attorney’s fees together with the costs and expenses of this

   civil rights action;

   c.         Judgement for pre-judgment interest on all economic losses; and pre-

   judgment interest on attorney’s fees for delay in payment;

   d.         A trial by jury on all issues so triable; and

   e.         Such other and further relief this Court may deem just, proper, and

   appropriate.




                                               25
Case 6:21-cv-01233-CEM-EJK Document 1 Filed 07/29/21 Page 26 of 29 PageID 26




   COUNT VIII: STATE TORT CLAIM AGAINST ALL DEFENDANTS FOR
                      FALSE IMPROSENMENT

   110.   PLAINTIFFS repeat and re-allege each and every allegation set forth above

   in paragraphs “1” through “45” and “49” through “51” inclusive with the same

   force and effect as if more fully set forth at length herein.

   111.    DEPUTY ARAGON-VELA and DEPUTY VANDERWEIDE intended to

   confine PLAINTIFFS.

   112.    DEPUTY ARAGON-VELA and DEPUTY VANDERWEIDE performed

   an act resulting in PLAINTIFFS confinement.

   113.    PLAINTIFFS were conscious of the confinement or resulting harm.

   114.    DEPUTY ARAGON-VELA and DEPUTY VANDERWEIDE

   unreasonably and unlawfully detained and deprived PLAINTIFFS of their liberty,

   against their will and without legal authority or probable cause.

   115.    PLAINTIFFS were cleared of all charges alleged against them arising

   from this incident, yet they still bear sever injuries inflicted by DEPUTY

   ARAGON-VELA and DEPUTY VANDERWEIDE.

   116.    DEPUTY ARAGON-VELA and DEPUTY VANDERWEIDE falsely

   imprisoned PLAINTIFFS during the scope of their employment with SCSD.

   DEPUTY ARAGON-VELA and DEPUTY VANDERWEIDE are employed by

   SCSD and were acting in the course and scope of their employment when the

   battery happened. As such, their employer, SHERIFF LEMMA, is responsible for



                                            26
Case 6:21-cv-01233-CEM-EJK Document 1 Filed 07/29/21 Page 27 of 29 PageID 27




   their actions.

   117.    As a direct, proximate, and foreseeable result of DEPUTY ARAGON-

   VELA and DEPUTY VANDERWEIDE’s actions, PLAINTIFFS suffered

   constitutional deprivations, bodily injuries, and resulting pain and suffering,

   mental anguish, loss of ability to enjoy life, loss of potential earning, public

   humiliation, and other injuries relating to this incident. These injuries and losses

   are permanent and continuing, and Plaintiff will suffer such losses in the future.

   118.    WHEREFORE, PLAINTIFFS pray that this Honorable Court grant the

   following relief on their civil rights claim brought pursuant to 42 U.S.C. § 1983

   and 1988:

   a.      Judgement for compensatory damages against DEFENDANTS;

   b.      Judgment for attorney’s fees together with the costs and expenses of this

   civil rights action;

   c.      Judgement for pre-judgment interest on all economic losses; and pre-

   judgment interest on attorney’s fees for delay in payment;

   d.      A trial by jury on all issues so triable; and

   e.      Such other and further relief this Court may deem just, proper, and

   appropriate.

    COUNT IX: STATE TORT CLAIM AGAINST ALL DEFENDANTS FOR
                    MALICIOUS PROSECUTION

   119.   PLAINTIFFS repeat and re-allege each and every allegation set forth above



                                            27
Case 6:21-cv-01233-CEM-EJK Document 1 Filed 07/29/21 Page 28 of 29 PageID 28




   in paragraphs “1” through “45” and “49” through “51” inclusive with the same

   force and effect as if more fully set forth at length herein.

   120.   DEFENDANTS commenced criminal proceedings against PLAINTIFFS.

   121.   DEFENDANTS caused the original proceeding against PLAINTIFFS by

          arresting PLAINTIFFS without probable cause.

   122.   PLAINTIFFS criminal proceedings resulted in a bona fide termination in

          favor of the PLAINTIFFS.

   123.   DEFENDANTS lacked probable cause to arrest PLAINTIFFS.

   124.   DEFENDANTS knew they lacked probable cause for the arrest and

          continued to move forward with the PLAINTIFFS criminal proceedings.

   125.   DEPUTY ARAGON-VELA and DEPUTY VANDERWEIDE maliciously

   prosecuted PLAINTIFFS during the scope of their employment with SCSD.

   DEPUTY ARAGON-VELA and DEPUTY VANDERWEIDE are employed by

   SCSD and were acting in the course and scope of their employment when the

   malicious prosecution happened. As such, their employer, SHERIFF LEMMA, is

   responsible for their actions.

   126.    As a direct, proximate, and foreseeable result of DEPUTY ARAGON-

   VELA and DEPUTY VANDERWEIDE’s actions, PLAINTIFFS suffered

   constitutional deprivations, bodily injuries, and resulting pain and suffering,

   mental anguish, loss of ability to enjoy life, loss of potential earning, public




                                            28
Case 6:21-cv-01233-CEM-EJK Document 1 Filed 07/29/21 Page 29 of 29 PageID 29




   humiliation, and other injuries relating to this incident. These injuries and losses

   are permanent and continuing, and Plaintiff will suffer such losses in the future.

   127.    WHEREFORE, PLAINTIFFS pray that this Honorable Court grant the

   following relief:

   a.      Judgement for compensatory damages against DEFENDANTS;

   b.      Judgment for attorney’s fees together with the costs and expenses of this

   civil rights action;

   c.      Judgement for pre-judgment interest on all economic losses; and pre-

   judgment interest on attorney’s fees for delay in payment;

   d.      A trial by jury on all issues so triable; and

   e.      Such other and further relief this Court may deem just, proper, and

   appropriate.

                                     JURY DEMAND

          PLAINTIFFS hereby demand a trial by jury as to Counts 1 through 9.

                                                                 Respectfully submitted,

                                                                  /s/ Natalie A. Jackson
                                                                   Natalie Jackson, Esq.
                                                                   Fla. Bar No.: 646075
                                                 The Law Office of Natalie Jackson, P.A.
                                                          121 S. Orange Ave, Ste 1500
                                                                     Orlando, FL 32801
                                                                (407) 437-9295 (Office)
                                                            (407) 386-8024 (Facsimile)
                                                        Natalie@nataliejacksonlaw.com




                                            29
